Citation Nr: 0813951	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-28 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether the July 25, 1995, rating decision denying 
service connection for post-traumatic stress disorder was 
clearly and unmistakably erroneous.  

2.  Entitlement to an effective date prior to June 26, 2001, 
for the award of service connection of post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from June 1971 to June 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Los Angeles, California, Regional Office which granted 
service connection for post-traumatic stress disorder (PTSD); 
assigned a 70 percent evaluation of that disability; and 
effectuated the award as of June 26, 2001.  He subsequently 
expressed disagreement with the disability rating assigned in 
that decision.

In May 2004, the veteran informed the Department of Veterans 
Affairs (VA) that he had moved to Utah.  The veteran's claims 
file was subsequently transferred to the Salt Lake, City, 
Utah Regional Office (RO).  

In August 2004, the RO determined that the July 25, 1995, 
rating decision denying service connection for PTSD was not 
clearly and unmistakably erroneous.  In March 2007, the Board 
remanded the veteran claims to the RO for additional action.  


FINDINGS OF FACT

1.  A July 25, 1995, RO decision denied service connection 
for PTSD.  The veteran was informed in writing of the 
decision and his appellate rights in July 1995.  The veteran 
did not submit a notice of disagreement with the adverse 
decision.  

2.  The evidence before the RO in July 1995 included the 
report of a November 1994 VA psychiatric examination for 
compensation purposes which conveyed that the veteran was 
diagnosed with "no mental disorder" and did "not meet the 
criteria for a diagnosis of PTSD."  

3.  The July 1995 rating decision was supported by the 
evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied, such that they involved 
undebatable error that would have led to a materially 
different outcome.

4.  The veteran's application to reopen his claim of 
entitlement to service connection for PTSD was received by 
the VA on June 26, 1991.   



CONCLUSIONS OF LAW

1.  The VA did not commit clear and unmistakable error in its 
July 25, 1995, rating decision denying service connection for 
PTSD.  38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2007).  

2.  The criteria for an effective date prior to June 26, 
2001, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  

The Court has directed that the VCAA does not apply to claims 
of clear and unmistakable error.  Hines v. Principi, 18 Vet. 
App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc). 

As to the issue of an earlier effective date for the award of 
service connection for PTSD, the Board observes that the VA 
issued VCAA notices to the veteran in September 2001 and 
April 2007 which informed the veteran of the evidence 
generally needed to support a claim for service connection 
and an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  Such 
notice effectively informed him of the need to submit any 
relevant evidence in her possession.  The September 2001 VCAA 
notice was provided prior to the October 2002 rating decision 
from which the instant appeal arises, and the claim was 
subsequently readjudicated following the issuance of the 
April 2007 letter.

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

II.  Historical Review 

A November 1994 VA PTSD assessment summary indicates that 
diagnostic assessments of PTSD and "[ruleout] 
schizoaffective disorder, depressive type" were advanced.  
The report of a November 1994 VA examination for compensation 
purposes states that the veteran was diagnosed with PTSD by 
the general medical examiner.  On contemporaneous psychiatric 
evaluation, the VA examiner diagnosed the veteran with "no 
mental disorder."  The examiner commented that: "the 
patient does relate some PTSD symptomatology as a result of 
the stressful incident that occurred aboard ship, but I did 
not feel that he meets the criteria for a diagnosis of 
PTSD."  A March 1995 VA hospital summary conveys that the 
veteran was diagnosed with schizophrenia and PTSD.  

On July 25, 1995, the VA denied service connection for PTSD.  
In July 1995, the veteran was informed in writing of the 
decision and his appellate rights.  The veteran did not 
submit a notice of disagreement (NOD) with the decision.  

In June 2001, the veteran sought to reopen his claim for 
service connection for PTSD.  His claim was received by the 
VA on June 26, 2001.  The report of a July 2002 psychiatric 
evaluation conducted for the VA by Reynaldo Abejuela, M.D., 
conveys that the veteran was diagnosed with PTSD.  In October 
2002, the VA granted service connection for PTSD; assigned a 
70 percent evaluation for that disability; and effectuated 
the award as of June 26, 2001.  

III.  Clear and Unmistakable Error

The veteran advances that the July 25, 1995, VA decision 
denying service connection for PTSD was clearly and 
unmistakably erroneous.  Generally, appellate review is 
initiated by a NOD and completed by a substantive appeal 
after a statement of the case (SOC) is furnished.  Absent 
such action, a rating determination is considered to be final 
and is not subject to review except upon a finding of clear 
and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 
2002).  Title 38 of the Code of Federal Regulations (2007) 
provides, in pertinent part, that:

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(2007).  

The Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was "clear 
and unmistakable error" must be based on the record and the 
law as it existed at the time of the challenged prior 
adjudication.  A determination of clear and unmistakable 
error is dependent solely upon a review of that evidence 
which was before the adjudicator at the time of the 
challenged decision.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  A mere disagreement with 
how the facts were weighed or evaluated is not enough to 
substantiate a CUE claim.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc).  See also Norris v. West, 12 Vet. App. 
413, 419 (1999); Ingram v. Nicholson, 21 Vet. App. 232, 242 
(2007).  

In his April 2003 claim, the veteran advanced that the July 
25, 1995, VA rating decision denying service connection for 
PTSD was clearly and unmistakably erroneous.  He clarified 
that:

I believe that the VA had this 
information regarding my PTSD but because 
the VA could not locate my service in 
Vietnam my claim had been denied (sic).  
Based on this information and the rating 
decision dated 10/07/2002 I believe the 
VA should grant service connection based 
on CUE issue.  

In his August 2004, Appeal to the Board (VA Form 9), the 
veteran asserted that the July 25, 1995, rating decision was 
clearly and unmistakably erroneous as VA clinical 
documentation then of record established that he had been 
diagnosed with PTSD.  In a November 2004 written statement, 
the accredited representative advanced that the clinical 
documentation before the RO in July 1995 established that the 
veteran suffered from a chronic psychiatric disorder which 
had originated during active service.  

In reviewing the record then before the VA in July 1995 and 
the veteran's argument on appeal, the Board observes that the 
July 25, 1995, rating decision denied service connection for 
PTSD based upon the November 1994 VA psychiatric evaluation 
which conveyed that the veteran exhibited neither PTSD nor 
"a mental disorder."  

The Board acknowledges that there were contemporaneous VA 
PTSD diagnoses of record at the time of this decisions, and, 
in fact, these records were listed in the rating decision by 
the RO as having been considered.  However, any current 
interpretation of those clinical findings as being more 
probative than the November 1994 VA psychiatric examination 
findings would constitute no more than a mere disagreement 
with how the facts were weighed or evaluated by the VA in its 
July 25, 1995, rating decision.  

Such difference in opinion would not rise to the level of an 
error of fact and/or of law about which reasonable minds 
could not differ.  While, in hindsight, the decision to deny 
service connection for PTSD may certainly be second-guessed, 
it may not be overturned based on the evidence of record.  
Therefore, the Board concludes that the July 25, 1995, rating 
decision denying service connection for PTSD was not clearly 
and unmistakably erroneous.  

IV.  Earlier Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of application therefor.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007).  The effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date.  38 
U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2007).  

Title 38 of the Code of Federal Regulations (2007) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2007).  When 
an award of service connection is granted upon new and 
material evidence which is received after the final 
disallowance of the veteran's initial claim and which does 
not encompass service department records, the effective date 
of such an award shall be the date of receipt of the 
veteran's reopened claim or the date on which entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(q) (2007).  

Any communication or action from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris (a person who is not under any legal incapacity such as 
mental incapacity) may be considered an informal claim 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).  

The veteran asserts that the appropriate effective date for 
the award of service connection for his PTSD is the date of 
receipt of his original claim for service connection.  The 
Board has reviewed the probative evidence of record including 
the veteran's written statements on appeal.  As discussed, in 
July 1995, the RO denied the veteran's original claim for 
service connection for PTSD.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
July 1995.  He did not submit a NOD with the adverse 
decision.  Therefore, that decision was final.  

Given these facts, the appropriate effective date for the 
award of service connection for the veteran's PTSD is the 
date of receipt of the veteran's reopened claim following the 
Board's July 1995 final decision.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400(q) (2007).  

Following the July 1995 final rating decision, the first 
communication from the veteran, concerning reopening his 
claim for service connection for PTSD, was received by the RO 
on June 26, 2001.  On that date, the veteran submitted a 
written statement requesting the reopening of his claim of 
entitlement to service connection for PTSD.  The October 2002 
rating decision reopened and granted the veteran's claim for 
service connection for PTSD.  Thus, the appropriate effective 
date for the award of service connection for PTSD is June 26, 
2001, the date of receipt of the veteran's reopened claim.  

The Board's March 2007 remand and an April 2007 written 
statement from the veteran raise the possible applicability 
of equitable tolling to the instant appeal.  A citation was 
made to the decision of the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Barrett v. Nicholson, 
466 F.3d 1038 (Fed. Cir. 2006); see also Hunt v. Nicholson, 
20 Vet. App. 319 (2006) (extending the doctrine of equitable 
tolling to the filing of a substantive appeal, or VA Form 9).  

Assuming, arguendo, that the doctrine of equitable tolling 
applies to the filing of an NOD, Barrett instructs that the 
burden to assist does not arise until "a veteran alleges 
facts to show entitlement to equitable tolling."  Id. at 
1044.  In a prior appeal of the Barrett decision, the Federal 
Circuit held that the time for filing a Notice of Appeal in 
this Court may be equitably tolled, provided the appellant 
"shows that the failure to file was the direct result of a 
mental illness that rendered him "incapable of rational 
thought or deliberate decision making, ... or 'incapable of 
handling [his] own affairs or unable to function [in] 
society."  Barrett v. Principi, 363 F .3d 1316, 1321 (Fed. 
Cir. 2004).  

However, in applying this criteria in Barrett, the Federal 
Circuit relied in part on the relatively short 120-day period 
in which an NOA must be filed.   Similarly, the period for 
filing a Substantive Appeal that was the basis of the holding 
in Hunt could be limited to as little as 60 days, and, in 
Hunt, the claimant had filed his document within the required 
time limit, but had incorrectly sent it to the Board rather 
than the RO.  Under the circumstances, in extending the 
doctrine of equitable tolling in Hunt, the Court found that 
the claimant had clearly exercised due diligence in pursuing 
his rights.  

In this case, the document at issue is an NOD, which the 
veteran had a period of one year following the date of notice 
of his decision to file.  Certainly, it is clear from the 
record in this case that the veteran suffered from a 
significant psychiatric disorder at that time; however, the 
evidence does not show that his disability was so severe as 
to render him incapable of rationale thought or incapable of 
handling his own affairs throughout the entire one year 
period in which he could have perfected his appeal.  
Furthermore, a period of six years passed before the veteran 
filed to reopen his claim for service connection; thus, this 
is not a case in which the veteran's rights of appeal were 
pursued with "due diligence" as in Hunt.

For these reasons, the Board finds that this case is not one 
in which the doctrine of equitable tolling should be applied.  
Therefore, an effective date prior to June 26, 2001, for the 
award of service connection for PTSD is denied.  




ORDER

The July 25, 1995, rating decision denying service connection 
for PTSD was not clearly and unmistakable erroneous.  

An effective date prior to June 26, 2001, for the award of 
service connection for PTSD is denied.   



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


